Title: From Benjamin Franklin to Richard Bennett Lloyd, 12 July 1779
From: Franklin, Benjamin
To: Lloyd, Richard Bennett


Dear Sir
Passy, July 12. 1779.
I received the honour of yours inclosing two Letters from Maryland. I have made some enquiry, and cannot find that any Person here would be willing to purchase Bills upon Maryland; Those who want Tobacco’s from thence having already more Money in that Country than they can well get away, one Cargo from hence being sufficient to purchase several of the product, and Vessels there to freight upon are so difficult to be found, and so hard to be got out of the Bay in the present situation of Affairs, that the Commerce is scarcely practicable.— If I could be of Use to you in this or any other affair, it would be a real Pleasure to me, being with sincere Esteem, Dear Sir Your most obedt. and most humble servant.
Please to make acceptable my Respects to Mrs. Loyd.
M. Lloyd.
